Title: From James Madison to American Brigantine ’Two Brothers’, 5 August 1806
From: Madison, James
To: American Brigantine ’Two Brothers’


James Madison, Secretary of State of the United States of America.
To all whom it may concern.
Know Ye, That the American Brigantine Two Brothers, whereof is Master John Chandler, is bound from Boston to Tunis, with Sidi Suliman Mellimelli, late Ambassador from thence to the United States, who is on his return thither with his suite & various articles of Merchandise, the property of the United States and of the said Mellimelli.  Wherefore I request all whom it may concern not to give or suffer to be given to her any hindrance or molestation, but on the contrary to afford her every aid & facility she may need in the prosecution of her voyage.
(Seal)In faith whereof I have caused the seal of the Dept. of State, of the United States to be hereunto affixed and signed the same with my hand at the City of Washington, the 5th. day of August A.D. 1806, and in the 31st. year of the Independence of the said States.
James Madison

